Citation Nr: 0126754	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from February 1957 to 
May 1957, receiving a discharge under honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which a claim 
of entitlement to service connection for a mental disorder 
was denied, as it was determined to be not well grounded. 

As will be explained further herein, the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), pertaining to the notice and assistance to 
be afforded claimants of veterans benefits, and repealing the 
requirement of presenting a well-grounded claim, was enacted 
during the pendency of this appeal.  Subsequent to the 
enactment of the VCAA, the RO reconsidered the claim and 
denied it on the merits, reasoning that the evidence did not 
show that a chronic psychiatric disorder was incurred in or 
aggravated by military service. 


FINDING OF FACT

There is no competent evidence which shows that the veteran 
had any psychiatric disorder while in service, that a 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, or that any current psychiatric disorder is related 
to the veteran's service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's active military service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As was briefly mentioned in the Introduction, above, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (now 
codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new statute affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claims of required information and evidence.  Pub. 
L. No. 106-475, § 3(a) (codified at 38 U.S.C.A. §§ 5103-5103A 
(West Supp. 2001)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

As to the veteran's claim of entitlement to service 
connection for a mental disorder, the Board has reviewed the 
matter in light of the VCAA, and concludes that the RO has 
substantially complied with the new notification 
requirements.  Specifically, the record contains all 
available service medical records, a transcript of the 
veteran's hearing conducted in September 1999, and VA medical 
records current through November 2000.  The veteran was 
advised of the enactment of the VCAA and of its provisions, 
and was specifically afforded the opportunity to provide 
pertinent evidence in support of his claim, in correspondence 
from the RO issued in April 2001.  In statements provided in 
both May and June 2001, the veteran indicated that he had no 
additional evidence to present.  There is no indication, from 
either the veteran or his representative (including in a 
Written Brief Presentation submitted in October 2001), that 
there is any outstanding evidence pertinent to the claim 
which is not already of record.  The Board finds that the 
requirements of the VCAA have clearly been satisfied in this 
matter.  

The Board has also considered whether it may proceed to 
decide this matter without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, 
the Board points out that, when the claim was initially 
adjudicated by the RO in a June 1999 rating decision, it was 
denied, as it was determined to be not well grounded.  
Subsequently, the VCAA was enacted, repealing the requirement 
of presenting a well-grounded claim.  In correspondence from 
the RO to the veteran issued in April 2001, the veteran was 
advised of the enactment of the Act and of its provisions 
with respect to the VA's notification and duty to assist 
responsibilities.  Thereafter, the case was referred to a 
Decision Review Officer at the RO, who considered the claim 
and denied it on the merits, on the basis that the evidence 
did not show that a chronic psychiatric disorder was incurred 
in or aggravated by military service and an acquired 
psychiatric disorder was not manifested until many years 
after separation from service.  Accordingly, the Board finds 
that there will be no prejudice to the veteran in rendering a 
decision on this appeal.  

Moreover, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)).  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The United States Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Factual Background

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder in July 1998.  
(The record suggests that a claim may have been filed prior 
to that time, but the file contains no objective evidence of 
such a claim.)

Of record is a private psychological evaluation conducted in 
March 1997.  The report indicated that the veteran had been 
granted Social Security disability benefits in January 1990 
on the basis of organic brain damage, depression, alcoholism, 
and a personality disorder, but that benefits were 
discontinued in January 1997, as they were partially based on 
his alcoholism.  The veteran gave a history of alcohol use 
since the age of 18, and reported that he quit drinking in 
May 1994.  It was noted that he related his psychological 
problems to strong beliefs about numerous previous and 
present injustices perpetrated against Native Americans.  
Diagnoses which included major depressive disorder, dysthymic 
disorder, intermittent explosive disorder, somatoform pain 
disorder, borderline personality disorder with paranoid 
traits, and organic brain damage (by history) were made.

In October 1998, VA records dated from 1985 to 1991 were 
received.  The records show that the veteran was hospitalized 
in January 1985, during which time diagnoses including acute 
and chronic alcoholism and supposed seizure disorder (during 
withdrawal only) were made.  In July and August 1987 he was 
hospitalized and treated for acute and chronic alcoholism, a 
probable seizure disorder, mild cerebral atrophy of the 
brain, and possible depression.  He was hospitalized again in 
September 1987, at which time diagnoses of a history of a 
seizure disorder, continuous chronic alcoholism, and a 
character disorder were noted.  A March 1988 record shows 
that the veteran complained of increased depression, 
provisionally diagnosed as depression.  In August 1989, the 
veteran was hospitalized and treated for conditions including 
alcohol abuse and a seizure disorder, probably secondary to 
alcohol withdrawal.

By rating action of June 1999, the RO denied a claim of 
entitlement to service connection for a mental disorder, 
indicating that the claim was not well grounded.  The Board 
notes that, at that time, there were no service medical 
records on file, although efforts to obtain them had been 
made.

The veteran presented testimony at a hearing held at the RO 
in September 1999.  He testified that, prior to service he 
had never been treated for a psychiatric disorder, nor had 
any such disorder been diagnosed.  He stated that his 
psychiatric problems began during boot camp, during which 
time he was harassed and mistreated.  

The record reflects that the RO attempted to obtain the 
veteran's service medical records in March 2000.  In May 
2000, the National Personnel Records Center (NPRC) issued 
correspondence indicating that there would be a delay in 
response due to a backlog.  

In October 2000, the NPRC forwarded all available copies of 
the veteran's service medical records.  These records reflect 
that, upon enlistment examination conducted in February 1957, 
the psychiatric evaluation was normal.  The evidence also 
includes a Report of Aptitude Board dated in May 1957.  This 
report showed that, according to the veteran's senior drill 
instructor, his progress was poor, he was unable to 
understand or carry out simple orders and instructions, he 
was unreliable, and his aptitude was very poor.  The veteran 
was referred for evaluation by a clinical psychologist, due 
to learning problems.  The psychologist reported that 
repeated attempts to train the veteran had failed and that 
testing revealed poor mental ability.  The psychologist 
concluded that the veteran was unsuitable to retention in the 
Marine Corps.  The veteran was discharged due to 
unsuitability in mid-May 1957, with defects noted as left 
hydrocele and a specific learning defect, existing prior to 
service.

In an October 2000 Supplemental Statement of the Case issued 
by the Hearing Officer, the RO denied the claim of 
entitlement to service connection for major depression and 
dysthymic disorder on the merits.  

In November 2000, VA medical records dated from 1997 to 2000 
were received for the file.  A psychiatric intake evaluation 
conducted in February 1999 resulted in a diagnosis of 
dysthymic disorder, but the psychiatrist also suspected an 
underlying personality disorder.  The examiner indicated that 
he could not uncover any area of stressor.  A July 1999 
record shows that the veteran gave a history of mistreatment 
in service during boot camp, and that impressions of 
depressive episode and personality disorder were made.  In 
November 1999, diagnostic impressions of possible bipolar 
disorder and personality disorder were made.  Impressions of 
major depression were shown in records dated in May, June, 
and August 2000.  A September 2000 record reveals impressions 
of major depression and personality disorder with mixed 
features.  A November 2000 record made reference to the 
veteran's pending VA claim and his contentions of 
mistreatment and harassment during service.  Impressions of 
major depression, improved with medication; alcoholism, in 
remission; and personality disorder, with fixed features, 
were made. 

In April 2001, the RO issued correspondence to the veteran 
notifying him of the provisions of the Veterans Claims 
Assistance Act of 2000, explaining what had been done to 
assist him in pursuing evidence in support of the claim and 
asking whether he had any additional evidence to present in 
support thereof.  In a statement from the veteran dated in 
May 2001, the veteran indicated that he had no further 
evidence to submit.  

In June 2001, an RO Decision Review Officer confirmed and 
continued the previous denial of service connection for major 
depression and dysthymic disorder.  In a statement received 
in June 2001, the veteran re-iterated his contentions, and 
stated that he had no additional evidence to present.

Applicable Law and Regulations

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1131 (West 1991).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service incurrence will 
be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year after separation from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

The law further provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court of Appeals for Veterans Claims has further stated 
that "temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also 
Daniels v. Gober, 10 Vet. App. 474, 479 (1997); Browder v. 
Brown, 5 Vet. App. 268, 271 (1993) (Board must "explain the 
criteria it used to determine whether there was an increase 
in disability of [the preexisting condition] during service 
and how, pursuant to such criteria, it concluded that [there 
was no in-service worsening]").

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The Board 
also has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997), and cases cited therein.  Under both 
previous law and the VCAA, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991 and Supp. 2001); 38 C.F.R. § 3.102 (2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Analysis

The Court of Appeals for Veterans Claims has consistently 
held that, under the substantive law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The veteran has contended that he suffers from a psychiatric 
disorder, and that such disorder manifested itself during 
active service.  

The Board will begin this analysis by pointing out that, 
during the veteran's three-month period of active service, it 
was determined that he had a learning defect which had 
existed prior to service.  Due at least in part to that 
condition, the veteran was deemed unsuitable for continued 
service.  The separation examination conducted in May 1957 
reflected that the psychiatric evaluation was abnormal due to 
this learning defect.  The service medical records were 
otherwise entirely negative for a diagnosis of a psychiatric 
disorder, nor was a learning defect or any psychiatric 
disorder, particularly a psychosis, diagnosed during the 
veteran's first post-service year.  

Following service, the record reflects that, at the earliest, 
it was not until 1987 that a psychiatric disorder was first 
diagnosed.  The evidence also shows a history of alcoholism 
and a seizure disorder, treated from approximately 1985.  The 
evidence indicates that the veteran stopped drinking in 1994.  
The most recent medical records, dated from 1997 to 2000, 
reflect that the veteran's currently diagnosed conditions 
include: depression, alcoholism in remission, and a 
personality disorder, as well as diagnoses of dysthymic 
disorder, intermittent explosive disorder, somatoform pain 
disorder, borderline personality disorder with paranoid 
traits, and organic brain damage (by history).  

Inasmuch as the record contains several diagnoses relating to 
the veteran's psychiatric and/or mental condition, the Board 
will address each diagnosis in conjunction with the veteran's 
general claim of entitlement to service connection for a 
mental disorder.  

Initially, to the extent that the veteran is claiming that 
entitlement to service connection is warranted for the 
learning defect noted during service, the Board notes that 
there is no current diagnosis or assessment of a learning 
defect, nor has there been such at any time since service, 
and hence there is no current evidence of this condition.  
However, even were a learning defect currently diagnosed, 
this theory of entitlement provides no legal basis for the 
grant of entitlement to service connection.  Developmental 
defects or mental deficiency are not diseases or injuries 
within the meaning of applicable legislation pertaining to VA 
disability compensation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).  As this issue is 
resolved upon application of VA regulations alone, related 
matters such as whether or not the condition existed prior to 
service and was chronically aggravated are immaterial and the 
Board need not further address the merits of the claim. 

The record also indicates that the veteran received treatment 
for chronic alcoholism from 1985 forward, and that Social 
Security benefits were granted in 1990 for conditions 
including alcoholism, but were discontinued in 1997.  The 
record reflects that the veteran stopped drinking in 1994, 
and that alcohol abuse has not been diagnosed since 1989.  
Records dated in November 2000 show that alcoholism in 
remission is currently diagnosed.  

The veteran has not specifically contended that service 
connection is warranted for alcohol abuse.  However, since 
the veteran's medical history reflects that this diagnosis 
has been made, for the sake of completeness, the Board will 
address this matter.  The Board recognizes that disability 
compensation is not payable for a disability that is a result 
of a person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  The law provides that drug and 
alcohol abuse cannot itself be service connected on a direct 
basis.  38 U.S.C.A. § 105(a) (West 1991); see also VAOPGCPREC 
7-99 (1999); VAOPGCPREC 2-98 (1998).  However, the VA General 
Counsel held in that opinion that service connection, under 
38 C.F.R. § 3.310(a), of a substance abuse disability that 
was proximately due to or the result of a service-connected 
disease or injury is not precluded.  In this case, the Board 
notes that the veteran's alcohol abuse has been in remission 
for several years.  Moreover, even were it considered a 
current disability, service connection on a direct basis may 
not be granted for alcohol abuse as a matter of law.  
Furthermore, the veteran has not maintained, nor does the 
evidence show that a substance abuse disability was 
proximately due to or the result of a service-connected 
disease or injury.  Accordingly, service connection for 
alcohol abuse, in remission, is not warranted.  

The evidence also reflects that a personality disorder is 
currently diagnosed.  A review of the facts indicates that 
this condition was initially diagnosed in 1987 and that it 
has not been etiologically related to service.  Furthermore, 
as a matter of law, under basic principles relating to 
service connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  As discussed above, the applicable 
law and judicial precedent is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  Accordingly, entitlement to service 
connection for a personality disorder is not warranted.

The record includes several currently diagnosed psychiatric 
conditions, including major depression, dysthymic disorder, 
and possible bipolar disorder.  However, the evidence does 
not include any findings or diagnosis of these disorders, or 
of any acquired psychiatric disorder, during service or 
during the veteran's first post-service year.  The earliest 
documentation of post-service psychiatric treatment is shown 
in 1987, approximately 30 years following service.  Moreover, 
the record fails to include competent medical evidence 
linking any of the currently diagnosed psychiatric conditions 
with service.  

The veteran has testified that his currently diagnosed 
psychiatric disorders developed as a result of his military 
experiences.  However, the medical evidence does not support 
his contentions.  Although the veteran as a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, he is not competent to 
make a medical diagnosis or render a medical opinion which 
relates a medical disorder to a specific cause.  In this 
case, the veteran is not competent to claim that he has a 
psychiatric disorder which is related to service.  Espiritu, 
Routen, supra.

In summary, the evidence does not establish that a 
mental/psychiatric disorder was incurred or aggravated during 
his active service from February to May 1957.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  Accordingly, the 
claim is denied.  Inasmuch as the claim has been denied, the 
Board need not discuss the matter of whether a claim of 
entitlement to service connection for a psychiatric disorder 
was filed prior to July 1998.



ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

